PER CURIAM.
The success of the appeal in this case must depend upon our finding that the trial court’s determination that action of the defendant Union, of which the appellants were members, was arbitrary or discriminatory against appellants and his class. To the contrary, we find that the evidence fully warranted the findings of the trial court and its conclusion to the effect that “The equities are with the Intervenor and the Union and against the plaintiff, and the defendant Union has the right to negotiate with the defendant Railroad for modification of the 1952 merger agreement.”
The judgment of the trial court is
Affirmed.